Porter, J.
(dissenting) : I dissent for the reason that the findings show such contributory negligence on the part of Arthur Assman as, in my judgment, prevents recovery by either plaintiff. Besides being familiar with the crossing for fifteen years, he had driven over it several times the day of the accident, and knew all the surroundings. He stopped and looked on the curve fifty feet from the crossing, at a point where obstructions to some extent prevented him from seeing a train approaching from the southwest. He looked again in that direction at a distance of twenty-five feet. After that he kept his gaze to the southeast, where his view of the track for half a mile or more was, and had been, unobstructed, and where there was no danger of a surprise. He drove upon the crossing without looking again in the direction in which his view had been up to that time obstructed and from which the train came. The finding of the jury that he was not guilty of contributory negligence can not, in my judgment, stand against the findings showing the actual conditions.
I am authorized to say Mr. Justice Burch also dissents.